Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              November 07, 2019

The Court of Appeals hereby passes the following order:

A20E0011. CORKER v. THE STATE.

      Yusuf Corker has filed a Motion for Extension of Time to File Application
Discretionary Appeal in this Court pursuant to Court of Appeals Rule 40 (b).
      The motion is hereby GRANTED. Corker shall have until November 27,
2019 to file an application for discretionary appeal.




                                     Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               11/07/2019
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.